Citation Nr: 1536394	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include in the shoulders and neck, to include as a result of an undiagnosed illness due to service in Southwest Asia.

2.  Entitlement to service connection for a disability manifested by sleep disturbance, to include as a result of an undiagnosed illness as due to service in Southwest Asia.

3.  Entitlement to service connection for allergic rhinitis, to include as due to exposure to environmental toxins in Southwest Asia.

4.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and/or plantar fasciitis.


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran had activated service as a member of the Arkansas Army National Guard from October 2002 to August 2004, and from October 2007 to March 2009, which included service in Iraq from March 2008 to December 2008.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior to and subsequent to the activated periods.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).


REMAND

The Board remanded the Veteran's appeal in November 2014 for additional development.  Specifically, the Board requested that the RO obtain additional opinions regarding the etiology of the claimed disabilities at issue.  Although opinions were obtained, the Board does not find them to be adequate in this case for the reasons explained below.  Accordingly, new VA opinions must be obtained.

I.  Muscle and Joint Pain

The Veteran alleges that he experiences muscle and joint pain in various parts of his body.  He believes that these symptoms arose due to exposure to various toxins associated with his service in Southwest Asia.  The Veteran's service treatment records following his return from his second period of active service, which included service in Southwest Asia, note some complaints of generalized muscle pain.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported neck and shoulder pain, which began during service in Iraq.  A diagnosis related to the Veteran's pain was not made, and the examiner found that there were no diagnosed illnesses for which no etiology was established.  No etiological opinion for the Veteran's symptoms was provided.

In February 2015, the Veteran underwent another VA examination.  The Veteran reported pain in his knees, shoulder blades, and neck, and a feeling of "vibration" in both legs.  The examiner determined that the Veteran did not have a diagnosis of fibromyalgia.  The examiner did not state whether the Veteran had a diagnosis associated with his muscle and joint pain and did not provide an opinion regarding the etiology of his pain.

In April 2015, a supplemental opinion was provided.  The examiner stated that the Veteran's symptoms were not related to an undiagnosed illness, and that "[t]he lumbar and cervical pain is secondary to injury he suffered in service and is already service connected."  

The Board finds the opinion provided to be incomplete and conclusory, as no supporting explanation or rationale was provided.  Additionally, it is inaccurate, as the examiner related the Veteran's muscle and joint pain to his service-connected "lumbar and cervical pain."  While the Veteran is service-connected for a lumbar strain, he is not service-connected for any cervical spine injury.  Moreover, the evidence does not reflect that the Veteran has a current cervical spine disability.  Thus, as the opinion is based upon inaccurate facts, and fails to provide any supporting explanation or rationale, the Board finds it to be inadequate.

II.  Sleep Disturbance

The Veteran contends that he experiences sleep disturbance, and he believes that this symptom is related to his active duty service in Southwest Asia.  In the November 2014 remand, the Board requested an opinion as to whether the Veteran has a current disability manifested by sleep disturbance.  If a diagnosed sleep disability was not made, the Board requested that the examiner provide an opinion as to whether the Veteran's sleep disturbance is caused by an undiagnosed illness related to his service in Southwest Asia.  

In a January 2015 examination, the examiner noted the Veteran's report that he did not have a diagnosis of sleep apnea or any other diagnosed sleep disorder, and that his sleep issues were tied to his PTSD issues.  Thus, the examiner concluded that the Veteran's sleep problems "do NOT represent a distinct diagnostic entity . . . and are LESS LIKELY THAN NOT attributable to an undiagnosed illness resultant from service in Southwest Asia."

In the context of a February 2015 mental disorders examination, the examiner noted the Veteran's problems with sleep and opined that it was "at least as likely as not" that the Veteran's sleep disturbance was a symptom of his service-connected PTSD.  However, the examiner declined to provide an opinion as to whether "any sleep disturbance currently present are attributable to a medical, environmental, or other non-mental health related entity or undiagnosed medical illness resultant from service in Southwest Asia" because it was "beyond the scope of this examiner's training and expertise."

The Board specifically requested an opinion as to whether the Veteran's sleep disturbance was a symptom of an undiagnosed illness related to his service in Southwest Asia.  Although the January 2015 examiner found that the Veteran did not have a diagnosed sleep disability and that his sleep problems were not attributable to an undiagnosed illness resultant from service in Southwest Asia, the examiner's opinion is conclusory, is based upon a recitation of facts from the Veteran, and is not supported by any meaningful medical analysis or discussion on the part of the examiner.  Thus, the Board finds it inadequate.  As the requested opinion was not obtained, the Board must remand the Veteran's claim for a new VA opinion which complies with the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).

III.  Allergic Rhinitis

With regard to the Veteran's claim for entitlement to service connection for allergic rhinitis, the Board observes that the Veteran's service treatment records show a report of seasonal allergic rhinitis in April 2003 and exposure to fuel, vehicle fumes, sand, and dust.  An August 2006 VA treatment record, dated between the Veteran's periods of active service, notes a finding of allergic rhinitis, and the Veteran reported that he had been experiencing symptoms since returning from his deployment in 2004.  In its November 2014 remand, the Board requested a VA opinion as to whether the Veteran's allergic rhinitis had causal origins within the Veteran's period of active duty service.

The Veteran was provided with a VA examination in January 2015 with regard to his allergic rhinitis.  The examiner noted the Veteran's reported history of allergic rhinitis since he was a teenager.  Based upon the Veteran's reports of symptoms as a teenager, the examiner opined that it was "more likely than not that [the] veteran's allergic rhinitis issues are related to genetic/pre-existing tendencies as well as local exposures; there is no evidence to suggest that [the] veteran's allergic rhinitis was incurred in, caused by, or aggravated by his military service or any toxins/exposures during deployments."

The Board finds the January 2015 opinion to be inadequate.  While the Veteran's lay statements of allergic rhinitis symptoms prior to service may, in some instances, be sufficient to rebut the presumption of soundness, the January 2015 opinion that the Veteran's allergic rhinitis did not undergo an aggravation during his military service is not supported by any meaningful explanation or rationale.  While the examiner relied upon the Veteran's lay statements in order to establish that he experienced allergic rhinitis symptoms prior to service, there is no indication that the examiner considered the Veteran's lay statements regarding his symptoms during service or after discharge to determine whether there was an increase in severity during service, as alleged by the Veteran.  Accordingly, the claim must be returned for a new opinion as to whether the Veteran's allergic rhinitis was caused, incurred, or aggravated by his active duty service.

IV.  Bilateral Foot Disorder

The Veteran contends that he developed pes planus and plantar fasciitis as a result of wearing heavy armor and equipment during his active duty service.  The evidence reflects that the Veteran reported heel pain following his return from Iraq in 2008.  In the November 2014 remand, the Board requested a new VA opinion regarding the etiology of the Veteran's bilateral foot disorder, noting that a prior July 2012 examination opinion was inadequate because it lacked supporting explanation and rationale for its conclusions.

The Veteran underwent a new VA examination in January 2015.  The VA examiner diagnosed plantar fasciitis and opined that the Veteran's plantar fasciitis was less likely than not incurred in or caused by his active duty service.  The examiner noted that the Veteran reported heel pain while on active duty in 2008, and that his current plantar fasciitis was unlikely to be related to service and could be related to daily activities such as walking long distances in dress shoes.  While the examiner noted the Veteran's in-service complaints and found that the Veteran's plantar fasciitis was not related to service, the examiner provided no explanation or rationale for why it is less likely than not that the Veteran's current plantar fasciitis is not etiologically related to his heel pain during service.  

In a February 2015 addendum, the examiner reported that it was "less likely than not that [the Veteran's] plantar fasciitis and pes planus had causal origins in service" because plantar fasciitis is "a very common diagnosis and more likely than not would have developed regardless of his time in service and is not related to carrying heavy gear."  This addendum appears to be a mere restatement of the opinion provided in January 2015, and provides no further support for the opinion.  The fact that the Veteran's plantar fasciitis would have developed regardless of his time in service does not answer the question of whether his plantar fasciitis had its onset during service and why it is not related to the in-service complaint of heel pain.  The statement that his plantar fasciitis is not related to carrying heavy gear is also an unsupported conclusion.

Another addendum opinion was obtained in March 2015.  In that opinion, the examiner stated that the Veteran's January 2015 physical examination did not show a diagnosis of pes planus.  

Because the opinions provided in January 2015, February 2015, and March 2015 do not provide the necessary supporting analysis, explanation, or rationale for the opinions stated, which was the exact reason for which this issue was remanded in the first instance, the Board must again remand this claim for an adequate VA opinion.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA examination to determine the nature and etiology of his muscle and joint pain symptoms as well as his sleep disturbance.  The examiner must conduct complete and thorough review of the evidence of record, in the form of electronic records, to include the service treatment records and all post-service medical evidence, as well as the Veteran's lay statements.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner must provide the following opinions:

(a) Does the Veteran currently have a disability manifested by muscle and joint pain and/or sleep disturbance?  If so, the examiner must indicate whether the disability is attributable to a known diagnosis. 

(b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed muscle and joint pain disability or sleep disturbance disability is related to the Veteran's active duty service, to include the in-service complaints of pain and sleep impairment?

(c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed muscle and joint pain disability or sleep disturbance disability was caused or aggravated by any of his service-connected disabilities?

(d) For any muscle and joint pain symptoms or sleep disturbance symptoms not attributable to a known clinical diagnosis, the examiner must indicate whether any manifestation is at least as likely as not (a 50 percent probability or greater) a manifestation of an undiagnosed illness or a chronic multisymptom illness attributable to his service in Southwest Asia.

To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  Signs or symptoms may include, but are not limited to, the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributable to any known clinical diagnosis by history, physical examination, or laboratory tests.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be provided with a new VA examination to determine the etiology of his allergic rhinitis.  The evidence of record, in the form of electronic records must be made available to the examiner and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a the clinical evaluation and a complete review of the evidence of record, as well as consideration of the Veteran's lay statements of record, the examiner must provide the following opinions regarding any currently diagnosed allergic rhinitis: 

(a) Did the currently diagnosed allergic rhinitis pre-exist active military service? 

(b) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the allergic rhinitis pre-existed military service?

(c) If it is determined that the Veteran's diagnosed allergic rhinitis pre-existed military service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?

(d) Assuming that the diagnosed allergic rhinitis did not pre-exist military service, is it as likely as not (a 50 percent probability or greater) that the allergic rhinitis is directly related to active military service?  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of allergic rhinitis symptomatology since active duty service and also state whether the allergic rhinitis had its onset during a period of active duty service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be provided with a VA examination by an appropriate physician to determine the etiology of any bilateral foot disorder found.  The evidence of record, in the form of electronic records must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must state all diagnosed foot disorders found on examination.  Based on the clinical evaluation, a complete review of the evidence of record, and with consideration of the Veteran's statements, the VA examiner must provide the following opinions:

(a) Is it at least as likely as not (i.e., a 50 percent probability or more) that any foot disorder currently diagnosed, or diagnosed during the appeal, even if currently resolved, was caused or incurred as a result of active duty service, to include carrying heavy gear while deployed to Iraq?

(b) If not, is it at least as likely as not that any currently diagnosed foot disorder, or diagnosed during the appeal, even if currently resolved, is otherwise directly related to his active duty service, to include his in-service heel pain complaints?  The examiner must specifically comment on whether the Veteran's in-service heel pain was an early manifestation of any currently diagnosed foot disorder.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the requested medical opinions have been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

